Title: To George Washington from James McHenry, 20 January 1782
From: McHenry, James
To: Washington, George


                  
                     Dr Sir.
                     Annapolis 20th Janry 1782.
                  
                  I would have thanked your Excellency for your very interesting letter, if I had not waited to render my acknowledgements more valuable by the hand who should present them.  It is at least one of the fairest in the world.  I need not add that it is Mrs Lloyds.
                  We are just about closing our session.  The only novelty which it has given birth to, is a man called an Intendant, whom we have vested with great powers, and who is to destroy that disorder in our affairs which has arisen chiefly from a bad money and want of money.  You who know the confusion which reigns generally throughout the States will suppose that Danl of St Thomas Jenifer, the Maryland Intendant must have a very embarrassing time: And that we shall be uncommonly fortunate should his administration prove successful.
                  A recruiting bill will be decided on by the Senate to-day.  Thirty thousand pounds specie is to be raised from the sale of Tobacco—the patenting of vacant lands. and the disposal of British confiscated property.  The money is to be lodged with Gen: Smallwood who is to direct its disposal and the whole recruiting business.  After this it is probable we shall adjourn tomorrow when I shall leave Annapolis for Baltimore.  But wherever I am I hope you will remember that the smallest lines of information from you will be the most flattering and important I can receive.
                  I have a thousand compliments for Mrs Washington from the Ladies, among whom is Mrs Carrolls and Mrs Buchanans.  They all wish with me an improvement in her health.  Should I visit Philadelphia this winter I hope I shall be witness to the good effects I expected from her remaining in that place.  With the greatest respect I have the honor to be Dr Sir Your Excellency’s most ob. ser.
                  
                     James McHenry
                     
                  
               